DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/348,295, filed on May 8, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the QD light-emitting diode" in line 1 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the QDs" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the CuSCN nanoparticles" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the QD light-emitting diode" in line 1 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the QDs" in line 3 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the CuSCN nanoparticles" in lines 3-4 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the QD light-emitting diode" in line 1 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the QDs" in line 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the CuSCN nanoparticles" in line 3 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the QD light-emitting diode" in line 1 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the QDs" in line 6 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the CuSCN nanoparticles" in line 6 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the QD light-emitting diode" in line 1 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the QDs" in line 3 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the CuSCN nanoparticles" in lines 3-4 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the QD light-emitting diode" in line 1 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the QDs" in line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the CuSCN nanoparticles" in line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the QD light-emitting diode" in line 1 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the QDs" in line 2 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the CuSCN nanoparticles" in line 3 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the QD light-emitting diode" in line 1 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the QDs" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the CuSCN nanoparticles" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the QD light-emitting diode" in line 1 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the QDs" in line 2 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the CuSCN nanoparticles" in line 2 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the QD light-emitting diode" in line 1 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the QDs" in line 2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the CuSCN nanoparticles" in line 3 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the QD light-emitting diode" in line 1 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the QDs" in line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the CuSCN nanoparticles" in line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2011/0284819) in view of Barkowki et al (US Pub 2020/0144340).
Kang et al discloses a preparation method of a QD light-emitting diode (i.e. see at least Figure 2), comprising: prepare a QD light-emitting layer (i.e. 230) on an anode (i.e. 210), wherein the QD light-emitting layer is prepared by the QDs (i.e. 231) and a hole transporting 
Kang et al does not explicitly disclose the QD light-emitting layer comprises CuSCN nanoparticles.
However, Barkowki et al discloses a hole transport material comprises copper thiocyanate (i.e. see at least paragraph 0061).
The advantage is to provide excellent electrical properties for the transport of the holes (i.e. paragraph 0061).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the preparation method of a QD light-emitting diode as taught by Kang et al with a hole transport material comprises copper thiocyanate as taught by Barkowki et al in order to provide excellent electrical properties for the transport of the holes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub 2011/0284819) in view of Barkowki et al (US Pub 2020/0144340) as applied to claim 1 above, and further in view of Murayama et al (US Pub 2016/0240730).
Kang et al, as modified by Barkowki et al, discloses an electrons transport layer (i.e. 240) arranged between the cathode (i.e. 250) and the QD light-emitting layer (i.e. 230) (i.e. see at least Figure 2). Kang et al, as modified by Barkowki et al, as discussed above, does not explicitly disclose a holes injection layer arranged between the anode and the QD light emitting layer, a holes transport layer arranged between the hole injection layer and the QD light-emitting layer, and the holes transport layer overlays the QD light-emitting layer.	

The advantage is to improve favorable luminescent efficiency and purity of luminescent color, and makes it possible to lower the drive voltage (i.e. paragraph 0032).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the preparation method as taught by Kang et al, as modified by Barkowki et al, with a holes injection layer arranged between the anode and the QD light emitting layer, a holes transport layer arranged between the holes injection layer and the QD light-emitting layer, and an electron transport layer arranged between the cathode and the QD light emitting layer, the hole transport layer overlays the QD light-emitting layer as taught by Murayama et al in order to improve favorable luminescent efficiency and purity of luminescent color, and makes it possible to lower the drive voltage.

Allowable Subject Matter
Claims 2, 3, and 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817